 
EXECUTION COPY


AMENDMENT NO. 2 TO
AMENDED AND RESTATED
MASTER CENTRAL SERVICING AGREEMENT


This Amendment No. 2 by and between the Federal Agricultural Mortgage
Corporation (“Farmer Mac”), a corporation organized and existing under the laws
of the United States of America, and Zions First National Bank, a national bank
(the “Central Servicer”) to the Amended and Restated Master Central Servicing
Agreement dated as of May 1, 2004, as amended by Amendment No. 1 dated as of
June 1, 2009 (as so amended, the “Agreement”) is made and entered into as of
August 25, 2010.


WHEREAS, Farmer Mac and the Central Servicer wish to amend the Agreement to
provide for the servicing of certain agricultural real estate mortgage loans
identified by Farmer Mac as AgEquity Loans;


WHEREAS, Farmer Mac and the Central Servicer wish to amend the Agreement to
provide for the Central Servicer to be compensated for servicing AgEquity Loans
based on a Servicing Fee Rate that is different from the rate currently set
forth in the Agreement with respect to the servicing of other loans; and


WHEREAS, capitalized terms used but not defined herein have the meanings given
to them in the Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth in the Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Farmer Mac and the Central
Servicer agree as follows:


Section 1.     The following defined term is added to Section 1.01 of the
Agreement:


“AgEquity Loan”:  A revolving line of credit loan that is a Qualified Loan
having characteristics that Farmer Mac will provide to the Central Servicer from
time to time.


Section 2.     The defined term “Servicing Fee Rate” in Section 1.01 of the
Agreement is amended in its entirety as follows:
 
 
 

--------------------------------------------------------------------------------

 

“Servicing Fee Rate”: With respect to Qualified Loans other than the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH SECURITIES AND EXCHANGE
COMMISSION] Loans and AgEquity Loans:  With respect to any Qualified Loan as per
the Schedule of Qualified Loans in which the initial principal balance of which
is less than or equal to $300,000, [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH SECURITIES AND EXCHANGE COMMISSION] per annum; with respect to
any Qualified Loan the initial principal balance of which is more than $300,000,
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH SECURITIES AND EXCHANGE
COMMISSION] per annum, except that, with respect to any Qualified Loan
designated by Farmer Mac or the Central Servicer as “Choice” or “Platinum”, the
Servicing Fee Rate shall be [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH SECURITIES AND EXCHANGE COMMISSION] per annum.  The Servicing Fee Rates
identified in the preceding sentence shall be effective as of January 1,
2003.  The Servicing Fee Rate of any other Farmer Mac loans that the Central
Servicer may acquire from other Farmer Mac Servicers, other than the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH SECURITIES AND EXCHANGE
COMMISSION] Loans, shall bear such Servicing Fee Rate as agreed to among the
former servicer, the Central Servicer and Farmer Mac.


With respect to the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
SECURITIES AND EXCHANGE COMMISSION] Loans:  The Servicing Fee Rate with respect
to each of the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
SECURITIES AND EXCHANGE COMMISSION] Loans shall be [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH SECURITIES AND EXCHANGE COMMISSION] per annum.


With respect to AgEquity Loans:  The Servicing Fee Rate with respect to each
AgEquity Loan shall be [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
SECURITIES AND EXCHANGE COMMISSION] per annum.


Section 3.     The Agreement is amended to add new Sections 3.18 and 3.19 as
follows:


Section 3.18.  Servicing of AgEquity Loans.  The Central Servicer shall service
any AgEquity Loan in accordance with the servicing provisions for the related
Farmer Mac product loan, as provided by Farmer Mac from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 

Section 3.19.  Conversion Fees.  The Central Servicer shall promptly remit to
Farmer Mac 50 percent of any conversion fee received from a Borrower and paid to
convert an existing loan serviced on behalf of Farmer Mac to a different Farmer
Mac loan product.  The Central Servicer may retain the remaining 50 percent of
any conversion fee received as additional servicing compensation.  The Central
Servicer shall process any such conversion in accordance with the terms of the
Seller/Servicer Guide and the applicable Mortgage Note.  The parties acknowledge
and agree that any 3/1, 5/1, 7/1 or 10/1 adjustable rate mortgage (ARM) loans
serviced by the Central Servicer for Farmer Mac are not subject to the fee
splitting provisions of this Section and that the entire conversion fee, if any,
payable with respect to any of those loan products may be retained by the
Central Servicer.


Section 4.     Except as specifically modified by this Amendment No. 2, the
terms of the Agreement shall remain unchanged.


Section 5.     This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, AND
SIGNATURES APPEAR ON NEXT PAGE]

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to the
Agreement to be duly executed by their duly authorized officers or
representatives as of the date above first written.


Federal Agricultural Mortgage Corporation
 
By:
/s/ Jerome G. Oslick   
Name: Jerome G. Oslick
  
Title: Senior Vice President - General Counsel
   
Zions First National Bank
 
By:
/s/ Rodney Avey   
Name: Rodney Avey
 
Title: Vice President

 
 
4

--------------------------------------------------------------------------------

 
